          Case 17-34923 Document 55 Filed in TXSB on 10/03/18 Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                          ENTERED
                                                                                                10/04/2018
                                                                                                11/21/2018
In re:                                           §
THE ENGY GROUP, LLC,                             §           Case No. 17-34848
                                                 §
         Debtor.                                 §                   (Chapter 11)
                                                 §
                                                 §
In re:                                           §
                                                 §
FRANCOIS STANISLAS BELLON,                       §           Case No. 17-34923
                                                 §
         Debtor.                                 §                   (Chapter 11)

                       FINAL DECREE CLOSING CASE AND
               ORDER GRANTING BANKRUPTCY DISCHARGE FOR CAUSE
                             [Relates to Docket No. __]

        Came on for consideration the Motion for Entry of Final Decree and Bankruptcy Discharge
for Cause filed by Francois Stanislas Bellon, Debtor (“Bellon”) and the Court having considered
the Motion finds that Bellon’s Chapter 11 estate has been fully administered and that cause exists
to grant Bellon a discharge before completion of all payments called for under his Chapter 11 Plan.
Therefore, it is ORDERED that

    1.     The Chapter 11 case of Francois Stanislas Bellon, the above-named debtor, is
CLOSED as of the date of this Order.

        2.      As of the date of this Order, and except as provided otherwise in this Order, Bellon
is granted a discharge of all his pre-petition debts under 11 U.S.C. § 1141(d)(5) for cause with the
exception that any amounts still owed to William Vincent Walker, as provided by Bellon’s Chapter
11 Plan and the Confirmation Order dated July 18, 2018 (Doc. No. 213), are not discharged by this
Order.

        3.     This Order and the Plan do not discharge or in any way enjoin the collection of any
debt to the United States excepted from discharge under 11 U.S.C. § 523. For the avoidance of
doubt, the Debtor is not discharged of any tax—including penalties and interest thereon—for
which he was required and failed to file a return.




{851303/00002/01262887.DOCX 1 }
          Case 17-34923 Document 55 Filed in TXSB on 10/03/18 Page 2 of 2




       4.     William Vincent Walker’s release of the Engy Group and related parties is effective
as of August 16, 2018.


Signed:this
Signed  October
            _____03,
                  day2018
                       of ______________, 2018.

                                                  ____________________________________
                                                                Marvin Isgur
                                                MARVINUnited
                                                        ISGURStates Bankruptcy Judge
                                                UNITED STATES BANKRUPTCY JUDGE




{851303/00002/01262887.DOCX 1 }
